IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANGELO M. REDDICK,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1606

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed January 22, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Angelo M. Reddick, pro se, Appellant.

Sarah J. Rumph, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.